Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Corrected Notice of Allowance corrects a typo on the PTOL-37 form that did not include all the allowed claims. Claims 1-5 and 7-17 are allowed.

Election/Restriction
Claims 8-9 and 17 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 1-7 and 10-16, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 04/13/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.


In claim 1 line 20, delete the closed parenthesis “)” at the end of the line after “230°C”. 

In claim 1 line 22, delete the closed parenthesis “)” at the end of the line after “230°C”.

At the end of claim 1, add “wherein the final heterophasic propylene copolymer (A) has an emission of less than 1,800 mg/kg heterophasic propylene copolymer as determined by isopropanol extraction and analysis of the extract using PTV-GC-MS”. 

In claim 3 line 6, delete “combined” and insert in its place “combining”.

	In claim 3 antepenultimate line, delete “alkoxycarbonyl”.
 
Cancel claim 6.

In claim 8 lines 1-2, delete “obtained by the process of claim 1” and insert in its place “having a final melt flow rate in the range of range from 65 to 110 dg/min as measured according to ISO1133 at 230°C and 2.16 kg, and prepared by a process comprising: 
visbreaking an intermediate heterophasic propylene copolymer (A') having an intermediate melt flow rate, which intermediate melt flow rate is lower than the final melt flow rate, to obtain the final heterophasic propylene copolymer, 
wherein the intermediate heterophasic propylene copolymer (A') consists of 
(a) a propylene-based matrix, wherein the propylene-based matrix consists of a propylene homopolymer, wherein the melt flow rate of the propylene-based matrix is in the range from 75 to 85 dg/min as measured according to ISO1133 at 230°C and 2.16 kg, 

wherein the amount of ethylene incorporated into the ethylene-α-olefin copolymer is in the range from 45 to 55 wt % based on the ethylene-α-olefin copolymer,
wherein the amount of ethylene-α-olefin copolymer is less than 15 wt % and at least 10 wt % based on the intermediate heterophasic propylene copolymer, 
wherein the melt flow rate of the ethylene-α-olefin copolymer is in the range from 0.50 to 2.0 dg/min as calculated using the following formula: 

    PNG
    media_image1.png
    73
    462
    media_image1.png
    Greyscale
 
wherein MFR heterophasic is the melt flow rate of the intermediate heterophasic propylene copolymer measured according to ISO1133 at 2.16 kg/230°C, 
MFR PP is the MFR of the propylene-based matrix of the intermediate heterophasic propylene copolymer measured according to ISO1133 at 2.16 kg/230°C,
matrix content is the amount of the propylene-based matrix in the intermediate heterophasic propylene copolymer, and
rubber content is the amount of the dispersed ethylene-α-olefin copolymer in the intermediate heterophasic propylene copolymer, 
wherein the sum of the total amount of propylene-based matrix and total amount of the dispersed ethylene-α-olefin copolymer in the intermediate heterophasic propylene copolymer is 100 wt % based on the intermediate heterophasic propylene copolymer”.

	In claim 12 line 3, delete “, preferably in parallel and perpendicular direction,”.

	In claim 14 line 2, delete “materials” and insert in its place “material”. 

In claim 15 line 1, delete “claim 1” and insert in its place “claim 3”.
	In claim 15 line 2, delete “alkoxycarbonyl”.

In claim 17 line 2, before “heterophasic propylene copolymer” and insert “propylene-based matrix of the intermediate”.

Allowable Subject Matter
Claims 1-5 and 7-17 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art Martin et al (US 20120302701 A1) discloses much broader ranges of the parameters of MFR and polymer and monomer contents in the intermediate heterophasic propylene copolymer, and does not disclose the MFR of the dispersed phase of ethylene-α-olefin copolymer. Any obviousness rejection, or rejection based on product-by-process reasoning, is obviated by the Applicant’s showing that the claimed process of preparing the propylene copolymer unexpectedly lowers the alkane emissions of the visbroken propylene [E1 in Table 4 of Specification] compared to the non-visbroken propylene with nearly identical MFR [CE2 in Table 4 of Specification]. It is expected that visbreaking a polyolefin will actually increase the volatile content and emissions, see Gerin et al (US 20110065873 A1) [0009], Posch et al (US 20120190784 A1) [0020], and Tufano et al (US 20170321021 A1) [0053]. 
Similarly, previously applied references Malm et al (US 20100016510 A1) and Herklots et al (US 20150232643 A1) as well as the claims of copending Application No. 16468626 and U.S. Patent Nos. 9527989 and 10240024 do not disclose the claimed emissions level or the process steps that unexpectedly arrive at it. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M DOLLINGER whose telephone number is (571)270-5464.  The examiner can normally be reached on 10am-6:30pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MICHAEL M. DOLLINGER
Primary Examiner
Art Unit 1766



/MICHAEL M DOLLINGER/            Primary Examiner, Art Unit 1766